Title: From Benjamin Franklin to Robert R. Livingston, 23 July 1783
From: Franklin, Benjamin
To: Livingston, Robert R.


          
            Sir,
            Passy, July 23. 1783—
          
          This will be delivered to you by M. Thieriot, who goes to Philadelphia by order of his
            Court as Commissioner of the Commerce of Saxony, in order to establish a Correspondence
            between the two Countrys, that may, it is thought, be greatly advantageous to both. We
            have all along had many well-wishers in that Electorate, and I am told by the Minister
            here, who is much our Friend, that it is probable M. Thieriot may soon be vested with a
            Public Character among us. I beg leave therefore to recommend him earnestly to your
            Countenance & Protection, as well as to those Civilities you have always a Pleasure
            in showing to Strangers of Merit.— With great Esteem, I have the honour to be, Sir, Your
            most obedient & most humble Servant
          
            B Franklin
            Honble. R R Livingston Esqr
          
         
          Notations: Docr. Franklin 23d. July 1784
            / 23d July 1784 Docr Franklin
        